MR. JUSTICE SANNER
delivered the opinion of the court.
Edward J. Murphy died on November 27, 1909, leaving an estate worth approximately $30,000, and one heir at law, his mother, Mary Murphy, the respondent on this appeal. His other near relatives are a full sister, Anna B. Nett, the appellant here, and two brothers and three sisters of the half blood. An. instrument purporting to be his last will and testament, executed December 12, 1908, was offered by the appellant for probate, and its right to be received and regarded as his last will and testament is contested by the respondent, upon the grounds that at the time of its execution the testator lacked testamentary capacity, and was acting under undue influence of the appellant. By the terms of this will one dollar was given to each of the half brothers and sisters, and the balance of his property was left to appellant, on condition that she should, out of the property, support and care for the respondent during the remainder of respondent’s life.
This is the second appeal in this matter. On the former appeal (see In re Murphy’s Estate, 43 Mont. 353, Ann. Cas. 1912C, 380, 116 Pac. 1004), the judgment in favor of respondent was reversed, and the cause remanded for a new trial on account of certain errors in the instructions. The case was retried, and the jury found for the respondent upon .the issue of testamentary capacity. This appeal is from an order denying appellant’s motion for a new trial.
*501. The respondent suggests that this appeal ought not to be considered, because an appeal was taken from the judgment herein and dismissed on motion of respondent, and because the appellant has, by failure to discuss it, abandoned specification No. 3, which claims error in the overruling of the motion for new trial. Concerning the appeal from the judgment, the argument is [1] that by its dismissal the judgment was affirmed and became final, and cannot now be undermined by a reversal of the order overruling the motion for new trial. In Molt v. Northern Pac. Ry. Co., 44 Mont. 471, 120 Pac. 809, we considered some of the difficulties incident to our present appellate procedure; and it is a necessary consequence from what is there said that, where separate appeals, permissible under the statute, are taken in the same case, the fate of one is not necessarily involved in the fate of the other. Nor is there any merit in the supposed abandonment of specification No. 3. While we do not find in appellant’s brief any discussion of specification No. 3 eo nomine, the entire brief reads like an argument devoted to the theme that the motion for a new trial should have been sustained.
2. It is contended that the allegations of undue influence, as set forth in the amended statement of contest, were insufficient, and that the trial court erred in not eliminating this subject from the case. Doubt may be entertained as to whether this matter was ever properly raised in the district court; but, assuming it to be properly before this court, it presents two aspects: As affecting the integrity of the judgment, and as furnishing a basis for the introduction of evidence. As regards the integrity of the judgment, the question is purely academic, because [2] there was no finding of undue influence. There were sufficient allegations in the amended statement of testamentary incapacity, and upon that only was there any finding by the jury. Since this finding is the sole support of the judgment, it cannot matter to the judgment what may be the deficiency in the allegations relating to undue influence. (In re Murphy’s Estate, supra.) Vigorous language is employed, however, to convince us that, if the subject of undue influence had been eliminated *51from the pleadings, no testimony could have been received upon it; and that, inasmuch as a great part of the record consists of such testimony, clearly creative of prejudice in the ordinary mind, its effect in producing the finding upon the other issue must be manifest, and this court should send the case back for a new trial. There is enough merit in this to warrant a determination of the question raised.
“Undue influence,” as applied to cases of wills, has been variously defined. In the former appeal of this case it was stated to be such as “imposes a restraint on the will of the testator, who, but for the restraint, would be free and responsible, so that his testamentary act is not the result of his own volition, but the will of another”; and this, in connection with our statute (Rev. Codes, sec. 4981), is sufficient for all practical purposes. The theory underlying the doctrine of undue influence is that the testator is induced, by the means employed, to execute an instrument in form and appearance his will, but in reality expressing testamentary dispositions which he would not have voluntarily made. (40 Cyc. 1146; Page on Wills, sec. 126, p. 145.) To defeat a will, the undue influence must have been directed toward the particular testamentary act and at the time thereof, or so near thereto as to be operative. (40 Cyc. 1145; Page on Wills, sec. 130, p. 151.) As such influence is [3] seldom exercised openly, it cannot be expected that a pleading should specify with particularity the entire details of the manner in which it was used. If ultimate facts are alleged from which the legal conclusion of undue influence fairly follows, it is sufficient to support proof. (Estate of Gharkey, 57 Cal. 274; Sheppard’s Estate, 149 Cal. 219, 85 Pac. 312.)
Now, as constituting undue influence, the amended statement at bar alleges that when the will was made, the decedent was, and for a long time prior thereto had been, so afflicted with disease of the body and mind that he was unable to properly take care of himself, and was in constant need of the care and attention of some other person, and became so weakened in mind and body and reasoning faculties that he was easily influenced *52by those under whose care and into whose custody he came; that during all such time appellant acted as guardian and custodian of his person and property, was almost constantly with him, and he was entirely dependent on her for the care and attention of which he stood in need; that as a patient he was constantly in charge of physicians and nurses selected and employed by her; that by reason of all these things she acquired and had, at the time the will was made, a great and controlling influence over his mind and will, and was able to and did direct and dictate to him what he should do in matters pertaining to his property; that, “taking a grossly oppressive and unfair advantage of his necessities and distress of mind and body,” she did, many times before the will was made, “demand and importune of him that he leave all his property by will to her, to the exclusion of all his other relatives, and particularly to the exclusion of his mother, the contestant herein”; that by reason of such demands and importunities she did so prevail upon and influence him in his then weakened condition of mind and body at the time the will was made that he did, against his will and wish, “in form execute the said purported will,” but said will was not his free or voluntary act, and, had he been free from the said undue influence of appellant, he would not have made the will in question.
“Demands and importunities,” it is said, are all that is here [4] alleged,- and as demands and importunities may be entirely proper, they cannot alone support the charge of undue influence. We think that counsel unduly restrict the effect of respondent’s allegations by ignoring the circumstances. In a case involving undue influence the question is not what effect the supposed influence would have had upon an ordinarily strong and intelligent person, but its effect upon the person on whom it was exerted, taking into consideration the time, the place and all the surrounding circumstances. (Page on Wills, sec. 126, p. 146; Mooney v. Olsen, 22 Kan. 69; Gurley v. Park, 135 Ind. 440, 35 N. E. 279; Griffith v. Diffenderffer, 50 Md. 466; Shailer v. Bumstead, 99 Mass. 112; Rollwagen v. Rollwagen, 63 N. Y. *53504.) To say that demands and importunities can in no case amount to undue influence, unless coupled with fraud, threats or misrepresentation, is to misapprehend the purport of our statute and to beg the question. "Whether they do or do not depends upon what they are, how persistently and under what circumstances they are employed, and whether the mind of the testator is so infirm as to be overpowered by them. It is here charged that the demands and importunities in question were of a certain peculiar character, were plied by a person standing in a certain special and controlling relation to the testator, at a certain period of time when, by reason of mental weakness, he was unable to resist, and that they caused him to do what he did not want to do, and would not have done if left alone. While we do not acclaim the pleading before us as a model, we think that, under such circumstances as are detailed, it is quite possible for demands and importunities to amount to undue influence, without actual fraud, menace or misrepresentation (Hacken v. Newborn, Style, 427; Hall v. Hall, L. R. 1 Prob. Div. 481; Wingrove v. Wingrove, L. R. 11 Prob. Div. 81; Roman Catholic Episcopal Corp. v. O’Connor, 14 Ontario L. R. 666; Higginbotham v. Higginbotham, 106 Ala. 314, 17 South. 516; Barlow v. Waters (Ky.), 28 S. W. 785; Gordon v. Burris, 141 Mo. 602, 43 S. W. 642; Chappell v. Trent, 90 Va. 849, 19 S. E. 314; Lehman v. Lindenmeyer, 48 Colo. 305, 109 Pac. 956) ; and therefore the pleading was sufficient as a basis for the introduction of evidence upon this subject.
3. Complaint is made of the denial of appellant’s motion to strike paragraphs 6 and 7 from the amended statement, and of [5] the admission in evidence of the facts that in 1901 respondent made a will leaving all of her property to the decedent, and that in 1906 she made a transfer by deed and bills of sale of all her real and personal property to him. If these facts were admissible in evidence on any theory, then we need not inquire whether error occurred in the refusal to strike the allegation of them from the pleading, because it could have had no prejudicial effect. As to the facts themselves, while they *54may appear remote and the deduction from them far-fetched, it cannot be said, as a matter of law, that they were not admissible on any theory. Indeed, appellant’s counsel, on page 79 of their brief, seem to concede that such evidence might be competent if it were made to appear that, in pursuance of a purpose to secure all this property through undue influence upon the decedent, she had induced the respondent to make the will and transfer; and this is precisely what the pleading attempts to say. But independently of that the evidence was admissible. While the injustice or unreasonableness of a will is never alone sufficient to cause its rejection, it is always a circumstance bearing upon testamentary capacity and upon undue influence. (In re Wilson’s Estate, 117 Cal. 262, 49 Pac. 172; Sim v. Russell, 90 Iowa, 656, 57 N. W. 601.) That his mother had willed and later had transferred to the decedent all her property, and that he knew these things before his will was made, were facts illustrating the reasonableness of his will, his realization of the extent and character of his property, and his ability to appreciate the special claims she had thereby created upon him. (Pergason v. Etcherson, 91 Ga. 785, 18 S. E. 29; Taylor v. McClintock, 87 Ark. 243, 112 S. W. 405; Floore v. Green (Ky.), 83 S. W. 133; Lehman v. Lindenmeyer, supra; In re Ruffino’s Estate, 116 Cal. 304, 48 Pac. 127; Gunn’s Appeal, 63 Conn. 254, 27 Atl. 1113; Glover v. Hayden, 4 Cush. (Mass.) 580.)
4. Upon the trial a motion by appellant to strike certain [6] testimony given by Mrs. Murphy touching her manner of living was denied. The court could very well have stricken this testimony, for it was manifestly improper and could serve no legal purpose. But error cannot be claimed because the evidence was evoked in response to five separate interrogatories, none of which were objected to. This court has repeatedly held that a party may not sit by in silence while objectionable questions are being asked and answered, and then complain because the record is not cleared on his motion to strike. (Cohen v. Clark, 44 Mont. 151, 119 Pac. 775.)
*555. Over the objection of appellant “that one legatee or beneficiary of the will is not competent to make admissions affecting the validity of the will,' so far as the sanity or insanity of the testator is concerned, ’ ’ certain statements, claimed to have been made by her, were admitted as declarations against interest. It is not necessary to state them in detail, because we think they were all admissible as against the objection made. It is elementary that upon a trial evidence may be given of the act, declaration or admission of a party as evidence against such party. (Rev. Codes, sec. 7887.) Doubtless, in will contests this rule is to be considered as modified by another: That, where [7] there are two or more legatees or beneficiaries under the will having a common or several, but not joint, interest in its provisions, the declarations of one of them as to testamentary capacity or undue influence are inadmissible to affect its validity, because the will cannot be defeated as to such legatee without being defeated as to all. (Wood v. Carpenter, 166 Mo. 465, 66 S. W. 172; McConnell v. Wildes, 153 Mass. 487, 26 N. E. 1115; Shailer v. Bumstead, supra; Fothergill v. Fothergill, 129 Iowa, 93, 105 N. W. 377; Campbell v. Campbell, 138 Ill. 612, 28 N. E. 1080; In re Snowball’s Estate, 157 Cal. 301, 107 Pac. 598; In re Myer’s Will, 184 N. Y. 54, 6 Ann. Cas. 26, 76 N. E. 920; In re Dolbeer’s Estate, 153 Cal. 652, 15 Ann. Cas. 207, 96 Pac. 266.) But this case affords no occasion to apply the modification, because there is no one to be adversely affected by avoiding the will, save appellant herself. As to the brothers and sisters who are mere nominal legatees, recipients of a sum established by custom as a polite mode of disinheritance, it is a case where the law does not care for trifles. The real parties in interest are two, the appellant and the respondent; one, the sole substantial devisee under the will, offering it for probate; the other, sole heir at law, resisting probate. Under such circumstances the declarations or admissions of the devisee, if otherwise competent, ought to be, and are, admissible. (Egbers v. Egbers, 177 Ill. 82, 52 N. E. 285; Teckenbrock v. McLaughlin, 209 Mo. 533, 108 S. W. 46; In re Myer’s Will, supra; *56Stull v. Stull, 1 Neb. (Unof.) 389, 96 N. W. 196; Beyer v. Schlenker, 150 Mo. App. 671, 131 S. W. 465; Wallis v. Luhring, 134 Ind. 447, 34 N. E. 231; Perret v. Perret, 184 Pa. 131, 39 Atl. 33.) By instruction 21 the court sought to limit the jury, in their consideration of these declarations, to the question of undue influence; if there was any error in this, appellant cannot [8] complain, as it was to her advantage.
6. Two physicians, called in rebuttal as insanity experts, were [9] permitted to testify that, in their opinion, the testator could not have had a lucid interval when the will was made. Counsel for appellant say that this was the same as permitting the doctors to decide the very question before the jury, whether the testator was capable of making a will, and approved authority is cited to show that the province of the jury may not be thus invaded. We assent to the rule invoked, but not to its application. The decedent was shown to have been insane before December 1, 1908, and after Christmas of that year. He died the following year of dementia, which is the terminal stage of insanity in many of its forms, and a controversy had developed as to the nature of this insanity. It was the contention of the appellant that on December 12, 1908, the decedent was sane, was enjoying a lucid interval, and this, supported by formidable evidence, was consistent with the nature of his disease as asserted by her medical witnesses. For the opposition it was sturdily maintained that the disease was paresis, a general, progressive, permanent, incurable condition admitting no such thing as a lucid interval; if this were true, then the questions asked were but another way of emphasizing the respondent’s contention as to the nature of the disease, and of inquiring whether the testator was of sound mind when the will was made. So considered, the question was within the scope of expert testimony.
7. Error is assigned upon the refusal of certain instructions and the giving of certain others. Appellant’s offered instruction No. 5 was properly refused. It charged the rule to be that a less [10] degree of mind is required to execute a will-than a con*57tract, etc., and many decisions are cited to show that this is good law, and should have been given to the jury. Respondent’s counsel, on the other hand, present authorities which hold that the capacity to make a valid will or to make a contract is precisely the same, and that was the ground of their objection to the instruction. With all due respect to these learned decisions, we think that in such matters comparisons are odious, and, for purposes of instructing the jury, wholly unnecessary. To make a will or contract implies more than merely signing it, and it contravenes human experience to say that the conception, ordering and comprehension of a will dispensing, with care and precision, extensive property, involving, it may be, charities and-trusts of various kinds, requires less capacity than the purchase of a bar of soap; or that the same intellectual capacity is required for the simple holograph, “I leave all my property to my wife,” and for the elaboration of a complex trade agreement designed to accomplish far-reaching results. The conclusion of common sense is that it takes more mind to make some wills than to make some contracts, and vice versa; and there is excellent authority for the rule that, while contractual capacity implies prima facie the capacity to make a will, yet neither is a test for the other, and the presence or absence of one does not conclusively establish the presence or absence of the other. (Page on Wills, sec. 96; Turner’s Appeal, 72 Conn. 305, 44 Atl. 310; Brown v. Mitchell, 88 Tex. 350, 36 L. R. A. 64, 31 S. W. 621; Segur’s Will, 71 Vt. 224, 44 Atl. 342; American Bible Society v. Price, 115 Ill. 623, 5 N. E. 126; Greene v. Greene, 145 Ill. 264, 33 N. E. 941.)
Appellant’s offered instruction No. 7 was substantially covered by the given instructions Nos. 6 and 8. The court’s instruction No. 7 is attacked as assuming the testator’s insanity, and as imposing upon the appellant a greater burden than properly belongs to her. U]3on first reading this seems to be the case; but carefully read, and taken in connection with the other instructions, we do not think that No. 7 could have been so misleading or fruitful of prejudice to the appellant as to require a reversal of this case.
*588. An exception appears to the ruling admitting certain testimony of the witness Taylor. This testimony was given on redirect examination, and he was entitled, after the plight in which the cross-examination had put him, to explain himself as best he could.
9. Upon the former appeal this court entered into a somewhat extended discussion of the evidence presented to show testamentary incapacity; with the result that, while it was characterized as “not as satisfactory as it might be,” it was still held sufficient. There is nothing in the present record to require a change in either the characterization or the conclusion. There was ample evidence to sustain the will, and there was substantial [11] evidence against it. Under such circumstances we may not substitute our judgment for that of the judge and jury who tried the issue and had the advantage of personal observation of the witnesses. (In re Noyes’ Estate, 40 Mont. 178, 105 Pac. 1013; In re Murphy’s Estate, supra; In re Wilson’s Estate, supra.) So, also, as regards the submission to the jury of the issue of undue influence. Taken at its utmost inferential value, the evidence on this subject was sufficient to warrant the action of the court.
There is no reversible error in the record, and the order appealed from is affirmed.

Affirmed.

Mr. Chief Justice Brantly and Mr. Justice Holloway concur.